Title: From George Washington to Brigadier General Hugh Mercer, 3 September 1776
From: Washington, George
To: Mercer, Hugh



Dr Sir
N. York Septr 3. 1776

From the present complexion of our Affairs It appears to me of the utmost Importance & that the most Salutary consequences may result from our having a strong Encampment at the post on the Jersey side of the North River, opposite to Mount Washington on this Island—I therefore think It adviseable & highly necessary that you detach such a Force from Amboy & Its dependencies under the Command of an Officer of Note, Authority & influence, with a Skilfull Engineer to lay out such additional Works as may be Judged Essential & proper & the situation of the Ground will admit of—they should be begun & carried on with all possible diligence and dispatch.
It will be proper that a considerable Quantity of Provision should be collected for the maintenance & support of the Camp, & for this purpose I wish you to have proper measures adopted to procure It & have It deposited there & at places of Security not far distant.
As the Continl Officer now at this post will take rank & the command, probably of any you may send, Unless he should be a Genl Officer, I think & wish if you have One that possibly be spared & in whose Judgemt, activity & Fortitude you can rely, that he may be appointed to the command rather than an Officer of Inferior rank. I am &c.

G.W.

